UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 16-6852


ADIB EDDIE RAMEZ MAKDESSI, a/k/a Eddie Makdessi,

                Petitioner - Appellant,

          v.

BRYAN WATSON, Warden of Wallens Ridge State Prison,

                Respondent - Appellee.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  M. Hannah Lauck, District
Judge. (3:09-cv-00214-MHL)


Submitted:   October 25, 2016             Decided:   November 3, 2016


Before NIEMEYER, SHEDD, and THACKER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Adib Eddie Ramez Makdessi, Appellant Pro Se.   Leah A. Darron,
OFFICE OF THE ATTORNEY GENERAL OF VIRGINIA, Richmond, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Adib    Eddie    Ramez    Makdessi          appeals         the       district    court’s

order    dismissing      his     Fed.    R.        Civ.      P.    60(b)        motion    as    an

unauthorized successive 28 U.S.C. § 2254 (2012) petition.                                        We

have     reviewed      the     record        and     find         no     reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.     See Makdessi v. Watson, No. 3:09–cv–00214–MHL (E.D. Va.

June 16, 2016).         We deny Makdessi’s motions for the appointment

of counsel and transcripts at Government expense.

       Consistent with United States v. Winestock, 340 F.3d 200,

208 (4th Cir. 2003), we construe Makdessi’s notice of appeal and

informal brief as an application, pursuant to 28 U.S.C. § 2244

(2012), to file a second or successive § 2254 petition.                                          In

order    to    obtain     authorization            to    file      a        successive    § 2254

petition, a prisoner must assert claims based on either:                                      (1) a

new,    previously      unavailable          rule       of   constitutional            law     made

retroactive by the Supreme Court to cases on collateral review;

or (2) newly discovered evidence, not previously discoverable by

due    diligence,      that    would    establish            by    clear       and   convincing

evidence      that,     but    for    constitutional              error,        no   reasonable

factfinder      would     have       found     the       petitioner           guilty     of    the

offense.       28 U.S.C. § 2244(b)(2).                    Makdessi’s claims fail to

satisfy       either     of     these        criteria.                 We     therefore        deny

authorization to file a successive § 2254 petition.

                                              2
     We dispense with oral argument because the facts and legal

contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                                AFFIRMED




                                   3